Affirmed as Reformed and Memorandum Opinion filed May 10, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-12-00072-CR
                                    ____________

                          TERRY DON BOOKER, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 252nd District Court
                              Jefferson County, Texas
                           Trial Court Cause No. 10-08471



                     MEMORANDUM                      OPINION

       Appellant entered a “guilty” plea to criminal solicitation. In accordance with the
terms of a plea bargain agreement with the State, the trial court deferred adjudication of
guilt, placed appellant under community supervision for five years, and assessed a fine of
$500. Subsequently, the State moved to adjudicate guilt. Appellant entered a plea of
“true” to one allegation. The trial court found the allegation true, adjudicated guilt, and
sentenced appellant to confinement for eleven years in the Institutional Division of the
Texas Department of Criminal Justice.
      In three issues, appellant claims the trial court erred in assessing a $500 fine against
appellant in the judgment adjudicating guilt because there was no oral pronouncement of
the fine. The State concedes the fine was included in the administrative-fee calculation
and that no fine was orally pronounced. Appellant's issues are sustained.

      Because the oral pronouncement controls, the fine must be deleted from the
judgment.    See Taylor v. State, 131 S.W.3d 497, 502 (Tex. Crim. App. 2004).
Accordingly, we reform the judgment of the trial court to reflect administrative fees are
assessed in the amount of $2,906.00. As reformed, the judgment of the trial court is
affirmed.



                                            PER CURIAM




Panel consists of Justices Frost, Seymore, and McCally.
Do not publish - TEX. R. APP. P. 47.2(b).




                                             2